Citation Nr: 1208904	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  10 11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio which granted service connection for the disability at issue, and assigned a 50 percent initial rating, effective from March 2, 2007.  In this regard, the Board finds that a statement from the Veteran, received in May 2008, may be reasonably construed as a timely notice of disagreement with the initial rating assigned in the February 2008 rating decision.  A substantive appeal was received within 60 days of issuance of a statement of the case in February 2010.

In July 2010, the Veteran and a witness testified before a RO Decision Review Officer in Cleveland, Ohio.  A transcript of that hearing is of record.

In September 2011, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  For the rating period on appeal from March 2, 2007 through December 2, 2010, the Veteran's PTSD has been manifested by poor hygiene and complaints of anxiety, depression, memory loss, suicidal thoughts, alcohol consumption, and sleep disturbance, productive of less than total occupational and social impairment in most areas. 

2.  From December 3, 2010, the Veteran's PTSD has been manifested by poor hygiene and complaints of anxiety, depression, memory loss, suicidal thoughts, sleep disturbance, increased abuse of alcohol, poor judgment and insight, and inability to tolerate stress, productive of total occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, and no higher, for PTSD with alcohol dependence, for the rating period on appeal from March 2, 2007 through December 2, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for entitlement to an initial staged evaluation of 100 percent for PTSD with alcohol dependence, for the rating period on appeal from December 3, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here the veteran is appealing the initial rating assignment as to his PTSD with alcohol dependence.  In this regard, because the February 2008 rating decision granted the veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the February 2008 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the psychiatric disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, private and VA medical treatment and examination reports, and the statements of the Veteran, his spouse, and others in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations and opinions with respect to the service-connected PTSD with alcohol dependence were obtained in January 2008, August 2008, April 2009, December 2009, and December 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are more than adequate, as the opinions are predicated on a mental status examination of the Veteran, a review of the claims file, and an interview with the Veteran regarding his symptoms and complaints.  They consider the pertinent evidence of record, to include the Veteran's personal history, and they provide Global Assessment Functioning scores.  The reports of the examination contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Prior to December 3, 2010

An August 2007 private medical record reflects the opinion of the examiner that the Veteran's PTSD and depression has improved from prior visits and hospitalizations.

A January 14, 2008 VA examination report reflects that the Veteran's grooming was marginal and somewhat neglected; his hygiene was poor and he had a noticeable body odor.  His orientation was marginal, his eye contact was poor, and his speech content was underproductive, but generally relevant and coherent.  His mood appeared to be dysphoric and anxious, with restricted affect.  

The Veteran reported sleep disturbances, memory difficulties, and depressed mood.  No hallucinations, delusions, or ritual or obsessive behaviors were reported.  Homicidal ideation was denied.  Thought processes are impoverished and scattered, but generally sequential and logical.  The examiner noted that the Veteran had significant difficulty completing psychological testing instruments.  His test scores were indicative of "significant distress" from and symptoms related to trauma.

VA medical records dated in February 2008, May 2008, and July 2008 reflect that the Veteran had good grooming and hygiene, a thought process which was logical and goal directed, speech which was normal, insight which was good and judgment which was intact.  The Veteran did not have suicidal or homicidal intentions.  

A July 2008 VA medical record reflects that the Veteran had less anxiety, and was doing more exercise, activities, and interaction.  He had good grooming and hygiene and good eye contact.  The examiner opined that his attention and concentration continue to improve compared to when he was first evaluated in January 2007 and were good on the date of the July 2008 examination.  The Veteran was alert and oriented, his thought process was coherent and goal directed.  His judgment and insight were fair.

An August 2008 VA examination report reflects that the Veteran reported that he gets overly anxious if he does physical work.  He states that he is very anxious about falling and hurting himself due to his instability with his gait.  He reported that his marital and family relationships have remained fairly stable.  The report reflects that the Veteran reported that he "feels that his marriage has actually improved a little especially since he stopped drinking."  The report further reflects that the Veteran reported that he has some neighbors that he spends time with that he enjoys doing so.  His activities were reported as mostly TV and reading.  The Veteran reported that he had been continually sober since January 2007.  There was no history of violence, assaults, or suicide attempts.  The Veteran reported suicide ideation.  Three of his dogs had recently died and he was in the process of adopting another dog.  The examiner noted that "overall, there seems to be some slight improvement in his interpersonal relationship and most other things remain mostly unchanged."  

Upon examination, it was noted that the Veteran communicates well, with no indication of delusions or hallucinations.  His eye contact was good.  There was no homicidal ideation, plan, or intent.  He was oriented to persons, place, and time.  Despite complaining of memory problems, he was able to remember immediately on a memory task.  The examiner found that there seemed to be a slight problem with memory.  The Veteran denied obsessive or ritualistic behavior that interferes with routine activities.  His rate and flow of speech was normal.  The examiner found that the Veteran's reported anxiety attacks do not "seem to meet the panic disorder or panic attack definition."  The Veteran endorsed positive depression, but was unable to state if he was depressed more or less half the time in the last two years. 

With regard to sleep disturbances, the Veteran was a poor history.  The examiner noted that there is a possible slight increase in nightmare activity and intrusive thoughts.  The Veteran had friendships, but reported that he avoided crowded places.  It was noted that the Veteran's problems with social activities are partially due to PTSD and partially due to his physical problems.  

The examiner found that PTSD checklist results indicated a mild to moderate amount of problems with PTSD.  He opined that the Veteran does seem to have some increase in intrusive thoughts and nightmares, but that other aspects of his PTSD have been better managed with medication and therapy.

September 2008 VA records reflect that the Veteran's thought process was logical and goal directed.  His speech was normal, his insight was good, and his judgment was intact.  He did not have suicidal or homicidal ideations.  It was noted that he "continues to increase his activity level" by doing more chores, interacting with friends, and exercising.  He reported continued difficulty sleeping with some improvement, and less overall anxiety.  His hygiene and grooming were good.  He was clean shaven.  He was sober.  He made good eye contact was alert and oriented to all spheres.  His attention and concentration "continue to improve compared to when he was first evaluated in [January 2007]."  His speech was productive, his thought process coherent and goal directed, and his mood was good.

January 2009 VA records reflect that the Veteran was hospitalized after a fall.  The reports reflect that the Veteran's self reported decline in attention and mental functioning is likely related to his current emotional distress, possibly exacerbated by his recent fracture and hospitalization.  He was oriented times three, engaging friendly with a good sense of humor.  He was articulate and had good language skills.  He had "mild moderate anxiety" regarding his injury and desire to go home.  He had mild depression.  There was no hopelessness or suicidal ideation.  

February 2009 VA records reflect that the Veteran endorsed a mild increase in his anxiety and depressive symptoms.  He exhibited adequate grooming and hygiene evidenced a mildly dysphoric and anxious mood with full range of affect, was alert and oriented to person, place, situation, and time.  His speech was fluent and comprehensible.  His eye contact was good.  His concentration and attention were intact.  His insight and judgment were adequate.  He denied recent suicidal or homicidal ideation.   

An April 27, 2009 VA examination report, with an April 29, 2009 addendum, reflects that the Veteran was casually dressed and "malodorous."  His psychomotor activity was described as lethargic and tense.  His speech was clear, coherent, and unremarkable.  His attitude was cooperative and friendly.  His affect was appropriate and full.  His mood was anxious and depressed.  He was intact to person, time, and place.  His thought process was unremarkable.  He had no delusions or hallucinations, but there was suicidal ideation and there were intrusive thoughts reported.  He reported longstanding issue with suicidal thoughts but that he has not acted due to his wife, as she had a calming effect on him and he would not want to hurt her by acting on his suicidal ideation.  He reported sleep disturbances.  The examiner noted that his remote and immediate memory was normal, but his recent memory was moderately impaired.  The Veteran reported that his wife is his only main friend, but that he does have a number of neighbors with whom he talks to and likes.  The examiner noted as follows,

It should be noted that he considered today a particularly bad day since his wife left to go back to her assignment in Oregon this morning - he was strongly considering seeking a psychiatric hospitalization today but felt better after talking to his driver this morning on the way in.  A review of his notes from last year suggested that he was doing better as a result of therapy with VA psychologist and psychiatrist - he also spoke very highly of them and said they have been helpful.  However, his mental health appeared to decline this year since injuring his right leg (thereby reducing his ability to engage in physical activity) and dealing with wife working is Oregon and only coming home for long weekend visits occasionally.  He was pleasant and cooperative with this examiner.

May 2009 VA report reflects that the Veteran reported a strong relationship with his wife and it was difficult to be away from her while she was on business.  He reported an increased level of worry and mood fluctuations.  He denied any suicidal ideations, homicidal ideations, delusions, or hallucinations.  He reported feeling more down two days per week, but that it does not last more than a couple days.  He was alert and oriented to all spheres.  His speech was productive, clear, coherent, and goal directed.  He made good eye contact 

September 2009 records reflect that the Veteran sought treatment for cellulitis.  He was admitted and the psychiatry department was asked to consult as suicidal ideation was noted.  The Veteran reported that his depression as well as exacerbation of PTSD symptoms was triggered in February 2009 when his wife was absent due to work.  Another trigger was the severe fracture of his ankle.  He reported that he began to experience worse nightmares and flashbacks.  He became tearful with thoughts that life was not worth living and with fleeting suicidal ideation; however, he was not adhedonic, helpless, or hopeless.  He was hospitalized for three days.  

A September 24, 2009 VA psychology note reflects that the Veteran reported that he became depressed because his wife was out of state for many months and he was confined to a wheelchair due to physical problems.  He admitted to drinking alcohol after years of abstinence.  He was alert and oriented times three.  He stated that he never intended to attempt suicide.

A September 2009 VA mental health note reflects that the Veteran related that the latter part of the summer was very difficult and he started drinking daily.  The Veteran reported that his wife was traveling extensively, he had broken his ankle, and he had stopped taking his psychotropic medications.  His thought process was logical and goal directed, his speech was normal, his insight was good, and his judgment intact.  He did not have suicidal or homicidal intentions. 

An October 2009 VA medical note reflects that the Veteran had poor grooming and hygiene.  He had a foul odor, and looked especially worn.  He was alert and oriented in all spheres, his speech was underproductive.  The Veteran denied suicidal ideation, homicidal ideation, delusions, or hallucinations. His judgment and insight were fair.  

A subsequent October 2009 VA medical note reflects he had missed a few whiskers when shaving, his hair was unkempt, but that his grooming and hygiene were fair.  He was alert and oriented in all spheres, his speech was underproductive.  The Veteran denied suicidal ideation, homicidal ideation, delusions, or hallucinations. His judgment and insight were fair.  

November 2009, December 2009, January 2010 VA medical notes reflect that the Veteran's grooming and hygiene were adequate, he was alert and oriented in all spheres, and his speech was underproductive.  The Veteran denied suicidal ideation, homicidal ideation, delusions, or hallucinations. His judgment and insight were fair.  

A December 2009 VA examination report reflects that the Veteran reported he had relapsed into alcohol use for approximately two months.  His primary complaints were mood variability and poor sleep.  It was noted that he had been admitted to a VA facility for approximately a week in September 2009 due to complaints of alcohol dependence and depression.  He reported that he generally takes the dog for a walk daily, showers, goes out for breakfast with his wife, reads and visits with neighbors, eats lunch with his wife, reads, and walks his dog.  He enjoys collecting baseball and hockey cards, and visits with three to four friends on a regular basis.  He reported that he tries to attend church services weekly.  

Upon examination, the examiner reported that the Veteran had a body odor, he was alert and oriented times three, his speech was within normal limits, his thought processes appeared logical, sequential and goal-directed.  There was no impairment in communication.  The Veteran denied auditory and visual hallucinations but reported olfactory hallucinations of bacon and flowers.  He denied suicidal or homicidal ideation and no obsessive or ritualistic behaviors were reported; however, he reported fragmented sleep, nightmares, crying spells, and daily intrusive thoughts.  He reported that he gets along well with his.  The examiner noted that the Veteran's "PTSD symptoms seem to have improved somewhat since the previous examination, especially in the area of socialization."  The examiner further opined, in part, as follows:

the frequency, severity and duration of his PTSD symptoms seem to be improved than his presentation at the previous examination.  The veteran's brief psychiatric admission secondary to depression with suicidal ideation appears to have been the result of his concurrent noncompliance with medication and relapse into alcohol dependence.  This veteran is employable and could tolerate the stress, schedule requirements and interpersonal interactions inherent in any employment setting.  His current psychiatric symptoms, which are moderate, do not prevent him from gaining or maintaining employment.

A December 2009 note reflects Veteran appeared a bit confused and had more difficulty staying focused than usual.  Attention and concentration were fair but seemed a bit worse than usual at the appointment.  

In a statement dated in March 2010, the Veteran asserted that he has ritualistic and obessional behavior, but failed to provide any examples or explanations.  In addition, VA records reflect he has previously denied such.  He also stated that he has had a history of violence and assaults; however, the evidence is against a finding that it was during the rating period on appeal.  The Veteran stated that he has no social life and only one friend; however, the VA medical records reflect that the Veteran does socialize with neighbors and speaks with "buddies" on the telephone on a regular basis.  The Veteran stated that he has panic attacks; however, the clinical records are against a clinical finding of panic attacks.  

In the March 2010 statement, the Veteran also stated that he began to drink in April 2009.  A May 2010 VA mental health record reflects that the Veteran reported he had begun drinking last summer (2009) when his wife was working out of town and the "neighbors would offer to sit and have a beer with him, to pass the time."  The examiner noted that the Veteran's grooming and hygiene were fair, his speech was fragmented, notable for word finding problems, and somewhat tangential.  He was oriented times three, his memory was notably poor for word-finding and loss of conversational focus.  His mood was mildly depressed and anxious, with nervous affect.  He denied suicidal and homicidal ideation, delusions, hallucinations, or manic symptoms.  His attention and concentration were fair, his judgment was fair, and his insight was poor.  

The Veteran and his spouse testified at a July 2010 DRO hearing.  The Veteran testified that he does not like the dark because that was when the enemy used to "sneak up on us" and that he does not like crowds.  

The Veteran's spouse testified that the Veteran has sleep disturbances, to include sweating and nightmares, and that he sleeps with the lights on.  (See DRO hearing transcript, page 8).  She also testified that he does not socialize very well with people.

An August 2010 VA substance abuse consult record reflects that the Veteran reported that he had quit drinking in January 2007 and had begun drinking again in 2009.  An August 2010 social work VA record reflects that the Veteran was alert, oriented times three and appropriate in conversation.  His affect was bright and he reported being anxious to start treatment for alcohol abuse.  He was admitted to the hospital for three days.  

Based on the foregoing, the Board finds that a 70 percent rating, and no higher, is warranted for the rating period on appeal from March 2, 2007 through December 2, 2010.  The Board finds that prior to December 2010, the evidence does not reflect that the Veteran had total occupational and social impairment.  A 70 percent rating encompasses the Veteran's mood deficiencies, suicidal ideation, intermittent speech problems, neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances, such as his wife's absence due to her employment.  The record does not reflect that the Veteran had total occupational and social impairment.  There were no periods of violence during the rating period on appeal and the record reflects his ability to maintain an effective relationship, notably a marriage of four decades and friendships.  The evidence reflects that the Veteran did exhibit some hygiene problems at times, and that he had symptoms and test scores of "significant distress" in January 2008.  However, prior and subsequent records reflect improvement in the Veteran's symptoms.  As noted above, 2008 VA records show good grooming and hygiene, a logical thought process, goal directed speech, good insight, and that the Veteran did not have suicidal or homicidal intentions.  He had neighbors with whom he socialized, and was increasing his social and personal activities.  He had remained sober since January 2007.  In addition, as noted above, the January 2009 records reflect that the Veteran had "mild moderate anxiety" and "mild depression" with no hopelessness or suicidal ideation.  The evidence reflects that the Veteran's spouse began traveling in 2009, and February 2009 VA records reflect a mild increase in the Veteran's anxiety and depressive symptoms.  

Importantly, the December 2009 VA examination report reflects that the Veteran reported that he generally takes the dog for a walk daily, showers, goes out for breakfast with his wife, reads and visits with neighbors, eats lunch with his wife, and reads.  He enjoys collecting baseball and hockey cards, and visits with three to four friends on a regular basis.  He reported that he tries to attend church services weekly.  The examiner opined that the Veteran's current psychiatric symptoms, which are moderate, do not prevent him from gaining or maintaining employment.  Thus, the December 2009 record is against a finding of total occupational and social impairment.  Subsequent records, prior to December 2010 also do not support a finding of total occupational and social impairment.  The May 2010 VA mental health record reflects that the Veteran reported that neighbors would socialize with him.  He was oriented times three, his mood was described as mildly depressed and anxious.  His attention, concentration, and judgment were fair.  The August 2010 VA substance abuse consult record reflects that the Veteran was alert, oriented times three and appropriate in conversation.  His affect was bright and he reported being anxious to start treatment for alcohol abuse.  

There is no evidence of grossly inappropriate behavior, or that the Veteran was in persistent danger of hurting himself or others.  He testified at the September 2011 Board hearing that he had never attempted suicide.  (See Board hearing transcript page 29.)  Although, the Veteran's wife testified that she had removed guns from the home in approximately 2005 or 2006, this is prior to the rating period on appeal, and there is no evidence that the Veteran is in persistent danger of hurting himself or others.  (See Board hearing transcript, page 31.)  Although there is some evidence of suicidal ideation, the Veteran has stated that he would not act on his thoughts of suicide.  There is no evidence that his has memory loss of such a level that he cannot remember the names of close relatives or his own name.  

The Board has also considered the GAF scores of record.  The medical records contain numerous GAF scores.  The reported GAF scores, as summarized were 55 in January 2008; 60 in February 2008; 60 in May 2008; 65 in July 2008; 50 in August 2008; 55 in January 2009; 55, 54, 52 in February 2009; 50 in April 2009;68, 55, 53 in May 2009; 55 in September 2009; 50, 50 in October 2009; 50 in November 2009; 55, 50, 55 in December 2009; 50 in January 2010; and 55 in May 2010.
As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  In giving the benefit of the doubt to the Veteran, the Board finds that a 70 percent evaluation is warranted for the rating period on appeal from March 2, 2007 through December 2, 2010.

From December 3, 2010

A December 2010 VA examination report for TDIU purposes reflects that the Veteran was alert, oriented, pleasant, and cooperative.  It further reflects that he is a poor historian.  The examiner opined that the Veteran was not displaying any evidence of anxiety or depression on that date.  

A December 2010 VA examination for PTSD purposes reflects that the Veteran was not seen in the past 10 months because he cancelled scheduled appointments.  The examiner noted that "[t]reatment effectiveness is difficult to gauge as the veteran is not participating in the treatment plan."  The examiner further noted that the Veteran had periods of sobriety and periods of relapse during the past year.  The report reflects that the Veteran described a typical day as showering and caring for personal hygiene, watching television, reading books, playing with the dog, talking with others on the phone, talking with neighbors, and making simple lunches.  He leaves the house once or twice per week.  He does not leave more often due to physical weakness and dizziness.  He attends church services on weekends and has breakfast out with a friend once a week.  It was noted that he talks on the telephone to various "buddies" several times per day.  The examiner opined that "given limited meaningful social contact, impairment in social functioning due to psychiatric symptoms appears at least moderate at this time."

The examiner further stated that the Veteran reported experiencing symptoms consistent with a diagnosis of PTSD which appear to have increased notably in severity and frequency as compared to his prior VA examination in 2009.  He reported nightly dreams about Vietnam, thinking daily about a friend currently servicing in Vietnam, and olfactory hallucinations several times per week of gunpowder and diesel fuel.  He has difficulty with crowds, sleep disruption irritability and difficulty concentrating, depression every day, occasional feelings of worthlessness and hopelessness, passive suicidal ideation, poor energy, poor appetite, and anxiety with episodes of panic two to four times a week.  

Upon examination, the December 2010 VA examiner provided the Veteran with a GAF score of 45.  The examiner noted that the Veteran bounced his knee during the session (slightly accelerated psychomotor activity), was alert and fully oriented (but cognition appeared somewhat poor), remote and recent memory was questionable as the evidence he offered was contradictory to the record, mood and affect were predominantly anxious, speech was halting and stuttered at times, but comprehensible, the Veteran's thoughts were generally logical and coherent, but his answers to some questions were limited in detail.  There was no evidence of active auditory or visual hallucinations and the Veteran denied such.  The examiner noted that the Veteran's "judgment appears limited while insight appears poor.  There is mild impairment in communication and thought processes."  

The examiner opined that the Veteran's diagnostic testing score "indicates a severe level of depression."  He further stated:

[c]urrent symptoms are judged to be severe with serious social and industrial disability, a significant increase from the prior Compensation and Pension Evaluation conducted in 2009.  He is not attending appointments and inconsistently takes his psychotropic medications.  His daily functioning is significantly impacted by his psychiatric symptoms.  He is abusing alcohol daily.  Alcohol use invariably has a negative effect on psychosocial functioning and psychiatric symptoms, including increased irritability, mood instability and sleep disruption. . . .[The Veteran's] symptoms of depression are a part of his diagnosis of PTSD and do not represent a separate and distinct diagnosis from PTSD.  He is unemployable due to PTSD and Alcohol Dependence as he would be unable to tolerate the schedule requirements, stress, and interpersonal interactions required to obtain and maintain employment without experiencing an exacerbation of psychiatric symptoms and need for psychiatric hospitalization.  

A December 30, 2010 VA individual therapy note reflects that the Veteran had relapsed on alcohol "awhile back".  It was noted that he was still drinking alcohol.  The examiner noted that "it was very apparent today that he was significantly more impaired than when I used to have regular therapy with him during the time he was sober."  The examiner also noted that the Veteran's grooming and hygiene were adequate.  He also noted that "[o]verall he was very physically agitated, jiggling his foot, rocking back and forth and lip smacking.  The veteran made fair eye contact.  He was generally alert and oriented in all spheres but attention and concentration were fair.  Speech was quick, pressured, productive and of normal volume with decreased latency of response.  Veteran frequently interrupted me.  Thought process was coherent, and goal directed, without evidence of formal thought disorder or psychosis.  The Veteran's mood was good and his affect was mood congruent.  The veteran denied suicidal or homicidal ideation, and no history of suicide attempts or gestures or violent acts were elicited, except that early in their marriage he broke his wife's jaw on one occasion.  The Veteran denied delusions, and no hallucinations were reported or elicited.  Veteran has relapsed on alcohol and continues to drink.  The Veteran's judgment and insight are poor at present.   

The Veteran testified at the September 2011 Board hearing that he cannot sleep and has nightmares, that he cannot concentrate, that his day is a "blur" which he cannot totally remember.  (See Board hearing transcript page 5).  His wife described her relations with the Veteran as her being a "caretaker" or someone who offers stability when possible.  (See Board hearing transcript page 28.)

The Veteran's spouse testified at the September 2011 Board hearing that when she comes home on weekend, the Veteran "doesn't engage in anything" and is angry.  She also stated that his friends do not visit because the Veteran is a recluse.   She noted that when he sleeps, "he's always jerking or screaming or something."  (See Board hearing transcript page 7.)  She also testified to incidents involving jail and the police during their four decades of marriage; however, there is no evidence of violence or arrests during the rating period on appeal, and the Veteran has consistently denied legal problems at the VA examinations. 

The Board notes that the VA medical records reflect that the Veteran's spouse began leaving home due to work for extended periods of time out of state in 2009.  (See April 2009 VA examination report.)  The VA medical records also reflect that she is only home on weekends (there are conflicting statements as to whether she is home every other weekend or every weekend.) (See December 2010 VA examination report.).  The April 2009 VA examiner opined that a "significant amount of [the Veteran's] worsening depression since early this year may be due to missing his wife who has been away in Oregon on work assignment ([the Veteran] said this was her first extended absence during their marriage and he misses her very much.)  Thus, the Board finds that the Veteran's spouse, while competent to testify as to what she witnessed, has not been in the Veteran's presence during the majority of the rating period on appeal.  The Veteran's lengthy marriage of more than four decades reflects that the Veteran does have the ability to establish and maintain an effective relationship.

In giving the benefit of the doubt to the Veteran, and in considering the entire record, to include the December 2010 VA examiner's findings, the Board finds that an evaluation of 100 percent is warranted from December 3, 2010.  The Board acknowledges that the Veteran does not have some of the symptoms noted in the rating criteria which are examples of total occupational and social impairment; however, the criteria provide guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran, and are not mandatory criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   


Conclusion

The evidence of record, as noted above, reflects that a 70 percent evaluation and no higher, is warranted for the period from March 2, 2007 through December 2, 2010, and a 100 percent rating is warranted from December 3, 2010.  In providing these evaluations, the Board has given the Veteran the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extra schedular

The Board has considered whether the Veteran is entitled to consideration of an extra-scheduler rating prior to December 3, 2010.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected disability.  There is no competent credible evidence of record that the Veteran has symptoms of his PTSD which are not considered in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that a rating decision in May 2011 adjudicated entitlement to TDIU and denied the claim.  The record does not reflect that an appeal has been taken from that determination.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.

ORDER

1.  Entitlement to an initial evaluation of 70 percent, and no higher, for PTSD is granted from March 2, 2007 through December 2, 2010.  

3.  From December 3, 2010, an increased evaluation of 100 percent for PTSD is granted.


____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


